Citation Nr: 0510538	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-17 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for pseudofolliculitis 
barbae.  

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim to service connection for post 
traumatic stress disorder, and whether service connection is 
warranted for this disability.  

4.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus, with erectile dysfunction.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
hypertension and pseudofolliculitis barbae.  The RO also 
found that no new and material evidence had been submitted to 
reopen his service connection claim for post traumatic stress 
disorder.  Finally, he was awarded service connection for 
diabetes mellitus with erectile dysfunction, and a 20 percent 
initial rating was assigned.  The veteran responded by filing 
a January 2003 Notice of Disagreement regarding these 
determinations, and was sent an April 2003 Statement of the 
Case.  He then filed a June 2003 VA Form 9, perfecting his 
appeal of these issues.  

In November 2003, the veteran and his wife testified before a 
decision review officer seated at the RO.  On his June 2003 
VA Form 9, he also requested a personal hearing before a 
member of the Board; however, this hearing request was 
withdrawn in March 2005 via a signed written statement.  

The veteran also perfected an appeal of the RO's February 
2002 denial of special monthly compensation based on the loss 
of use of a creative organ.  However, in a February 2005 
rating decision, the veteran was awarded special monthly 
compensation for loss of use of a creative organ, and this 
issue is therefore no longer before the Board.  See generally 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran's hypertension did not manifest during 
military service or to a compensable degree within a year 
thereafter.  

3.  The veteran's hypertension is not due to or the result of 
his service-connected diabetes mellitus.  

4.  The veteran's pseudofolliculitis barbae did not manifest 
during military service.  

5.  The veteran's pseudofolliculitis barbae is not due to or 
the result of herbicide exposure.  

6.  In January 1994, a VA RO denied entitlement to service 
connection for post traumatic stress disorder; this denial 
was not appealed.  

7.  The evidence submitted since the January 1994 RO denial 
of the veteran's claim for service connection for post 
traumatic stress disorder is neither cumulative nor redundant 
of evidence already considered, and raises a reasonable 
possibility of substantiating the claim.  

8.  The veteran did not participate in combat during service 
in Vietnam.  

9.  The veteran has not presented credible supporting 
evidence of an in-service stressor.  

10.  The veteran's diabetes mellitus with erectile 
dysfunction is characterized by the need for a restricted 
diet and an oral hypoglycemic agent; insulin use on a regular 
basis is not required; neither penile deformity nor 
testicular atrophy are demonstrated.

CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for 
hypertension, claimed as secondary to diabetes mellitus, have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2004).  

2.  The criteria for the award of service connection for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. 
§§ 1110, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2004).

3.  The January 1994 rating decision that denied service 
connection for post traumatic stress disorder is final; this 
claim for service connection may only be reopened based on 
the submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).  

4.  Evidence submitted since the RO's January 1994 decision 
is new and material with respect to the claim for service 
connection for post traumatic stress disorder, and the claim 
for that benefit is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a) (1999).  

5.  The criteria for the award of service connection for post 
traumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

6.  The criteria for the award of an initial rating in excess 
of 20 percent for diabetes mellitus with erectile dysfunction 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.350, 4.3, 4.7, 4.115b, 4.119, Diagnostic Codes 
7520-24, 7913 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the April 2003 
Statement of the Case, the various Supplemental Statements of 
the Case, and October 2001, December 2001, and February 2003 
RO letters to the veteran notifying him of the VCAA, he has 
been advised of the laws and regulations governing the claims 
on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain.  The veteran has 
reported that he receives medical care at the VA medical 
center in Jackson, MS, and these records were obtained.  
Private medical records have also been obtained from the 
Rankin Medical Center and the University Hospital of Jackson, 
MS, as indicated by the veteran.  The veteran has not 
otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  
Finally, he has been afforded recent VA medical examinations 
in conjunction with his claims; for these reasons, his 
appeals are ready to be considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in February 2002, subsequent 
to the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Prior to that initial decision and 
subsequent to the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in February 
2005, in light of the additional development performed 
subsequent to February 2002.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

I. Service connection - Hypertension

The veteran seeks service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2004).  Service connection may also 
be awarded for certain disabilities, such as hypertension, 
which manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  Finally, 
service connection may be awarded for any disability which is 
due to or the result of a service-connected disability, or is 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310 (2004); Allen v. Brown, 7 Vet. App. 439 (1995).  As 
with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

As an initial matter, the record does not reflect, and the 
veteran does not claim, the onset of his hypertension during 
military service, or to a compensable degree within a year 
thereafter.  On his April 1970 service separation 
examination, the veteran's blood pressure was 128/68, and was 
considered within normal limits.  Overall, the veteran's 
service medical records are negative for any diagnosis of or 
treatment for hypertension.  The evidence of record likewise 
does not establish the presence of hypertension within a year 
following the veteran's April 1970 service separation.  He 
was not diagnosed with hypertension until an October 1993 VA 
general medical examination, many years after service 
separation, and has not alleged receiving a diagnosis of 
hypertension during military service, or within a year 
thereafter.  

Instead, the veteran's primary contention is that his 
hypertension is due to or the result of his service-connected 
diabetes mellitus.  Hypertension was first diagnosed in 
October 1993, during a VA medical examination.  However, that 
examiner did not indicate any causal relationship existed 
between the veteran's hypertension and diabetes mellitus.  
Diagnoses of hypertension and diabetes mellitus were 
confirmed on VA examination in February 2002, but the 
examining VA physician found specifically that the veteran's 
essential hypertension was "not caused by diabetes."  His 
claims folder, including medical history, was also reviewed 
by a VA physician in March 2004, and this examiner also found 
"no evidence to support that [the veteran's] hypertension is 
caused by his diabetes."  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for hypertension, claimed as secondary to 
diabetes mellitus.  As was noted above, this disability was 
not diagnosed during military service, or to a compensable 
degree within a year thereafter.  The first diagnosis of 
hypertension dates to October 1993, more than 20 years after 
the veteran's April 1970 service separation.  Likewise, 
medical evidence has not been presented indicating this 
disability is due to or the result of the veteran's diabetes 
mellitus; in fact, the medical evidence of record indicates 
no nexus exists between his hypertension and diabetes 
mellitus.  In the absence of any evidence in support of the 
veteran's claim, other than his own contentions, service 
connection for hypertension must be denied.  

The veteran himself asserts that his hypertension is 
secondary to his service-connected diabetes mellitus.  
However, as a layperson, his assertions regarding medical 
etiology, causation, and diagnosis are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for hypertension, 
as this disability was not incurred during active military 
service, or to a compensable degree within a year thereafter.  
Likewise, his hypertension is not due to or the result of the 
veteran's service-connected diabetes mellitus, and service 
connection must therefore be denied.  As a preponderance of 
the evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Service connection - Pseudofolliculitis barbae

The veteran seeks service connection for a skin disorder, 
claimed as pseudofolliculitis barbae.  Service connection may 
be awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2004).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

Because the veteran served in Vietnam during the period 
between January 1962 and May 1975, he is presumed to have 
been exposed to herbicides during such service.  38 C.F.R. 
§ 3.307(a)(6) (2004).  Veterans with herbicide exposure who 
subsequently develop a statutorily specified disability with 
a time limit indicated by statute will be awarded service 
connection for such a disability, provided other evidence 
does not rebut this presumption.  Among the specified 
disorders is chloracne, and other acneform diseases 
consistent with chloracne, which must manifest to a 
compensable degree within a year of the last date of 
exposure.  38 U.S.C.A. §§ 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.308, 3.309 (2004).  However, pseudofolliculitis barbae 
is not among the listed disabilities presumed to be related 
to herbicide exposure.  

The veteran's service medical records are negative for any 
diagnosis of or treatment for pseudofolliculitis barbae.  On 
service separation examination in April 1970, he denied any 
history of skin disease, and none was noted on objective 
physical examination.  

Because the record contains no evidence, other than the 
veteran's own contentions, that pseudofolliculitis barbae 
began during military service, service connection for 
pseudofolliculitis barbae must be denied, at least on a 
direct basis.  No evidence of the onset of pseudofolliculitis 
barbae during military service has been presented, and no 
medical expert has stated that this disability began therein.  
Nevertheless, this does not end the Board's inquiry.  

As was noted above, the veteran is presumed to have been 
exposed to herbicides during military service in Vietnam.  
However, he has not presented a diagnosis of chloracne, or 
any acneform skin disability consistent with chloracne, for 
which he may be granted service connection on a presumptive 
basis.  See 38 U.S.C.A. § 1116 (West 2002).  Regardless of 
whether a claimed disability is recognized under 38 U.S.C.A. 
§ 1116, pertaining to herbicide agent exposure presumptive 
diseases, an appellant is not precluded from presenting 
evidence that a claimed disability was due to or the result 
of herbicide exposure.  Brock v. Brown, 10 Vet. App. 155, 160 
(1997) (citing Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994)).  However, medical evidence of this fact is required.  
Id.  

In the present case, the veteran has not presented any 
medical evidence suggesting a nexus between any current skin 
disability, and herbicide exposure.  Both his VA and private 
medical records are silent on this matter.  The veteran has 
himself alleged that he has a current skin disability which 
was first incurred during active military service, or is the 
result of herbicide exposure.  However, as a layperson, his 
assertions regarding medical diagnosis, causation, and 
etiology are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In conclusion, the veteran has not presented competent 
evidence that his pseudofolliculitis barbae began during 
active military service.  He has also not presented evidence 
that such a current disability was due to or resulted from 
herbicide exposure during service.  Therefore, the 
preponderance of the evidence is against the award of service 
connection for pseudofolliculitis barbae.  As a preponderance 
of the evidence is against the award of service connection, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

III. New and material evidence - Post traumatic stress 
disorder

The veteran seeks to reopen his claim for service connection 
for post traumatic stress disorder.  Service connection for 
post traumatic stress disorder was most recently denied 
within a January 1994 rating decision, and the veteran did 
not initiate an appeal of this decision; it is therefore 
final.  38 U.S.C.A. § 7105(c) (West 2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2004).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

At the time the veteran was initially denied service 
connection for post traumatic stress disorder, the RO found 
no evidence that the veteran had a current diagnosis of post 
traumatic stress disorder.  For the reasons to be discussed 
below, evidence submitted since that January 1994 rating 
decision is new and material, and his service connection 
claim must be reopened.  

In developing the veteran's application to reopen his claim, 
VA has obtained private hospitalization records from Rankin 
Medical Center, dated in July 2003.  According to these 
records, the veteran has "post traumatic stress disorder, 
and the major stressor appears to be his Vietnam 
experience."  Post traumatic stress disorder was diagnosed 
by M.B., M.D., a private psychiatrist who personally examined 
the veteran.  The Board notes first that this medical report 
is new, in that it was not of record at the time of the most 
recent January 1994 RO denial.  Additionally, it is not 
cumulative and redundant of evidence already of record, as it 
suggests the veteran has a current diagnosis of post 
traumatic stress disorder resulting from in-service stressor 
events.  No such evidence was of record at the time of the 
1994 denial.  Next, because this medical report establishes a 
current diagnosis of post traumatic stress disorder that is 
likely related to service, it is material, as it bears 
directly and substantially upon the specific matter under 
consideration.  Additionally, this evidence, when considered 
with the remainder of the record, raises a reasonable 
possibility of substantiating the claim at issue.  

Based on the above, the Board finds the veteran's July 2003 
private hospitalization record to be both new and material 
evidence.  The veteran having submitted new and material 
evidence, his service connection claim for post traumatic 
stress disorder must be reopened and considered on the 
merits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).  

IV. Service connection - Post traumatic stress disorder

The veteran's service connection claim for post traumatic 
stress disorder having been reopened, it may now be 
considered on the merits.  Because the veteran's service 
connection claim for post traumatic stress disorder was also 
considered on the merits by the RO in February 2004, no 
prejudice results to the veteran by the Board's consideration 
of this issue on the same basis.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Service connection for post traumatic stress disorder 
requires medical evidence diagnosing the condition, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2004).  The version 
of the regulation in effect at the time the veteran initially 
filed his claim for service connection for post traumatic 
stress disorder required a "clear" diagnosis of post 
traumatic stress disorder; however, that requirement has 
since been eliminated and, because the current version of the 
regulation is more favorable to the veteran, it will be 
considered in the adjudication of his claim.  See Dudnick v. 
Brown, 10 Vet. App. 79 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a post-
traumatic stress disorder diagnosis will vary depending upon 
whether the veteran engaged in "combat with the enemy."  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) 
(2003); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If the VA determines the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or written statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2004); Zarycki, 6 Vet. App. at 
98.  If, however, the VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  Id.   Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994); see also, Fossie v. West, 12 
Vet. App. 1, 6 (1998) (wherein the Court stated, "If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors").  If, however, the 
veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors.  

In the present case, the veteran has claimed exposure to 
combat while serving in Vietnam.  However, his DD-214 is 
negative for any medal or decoration, such as the Combat 
Infantryman's Badge or Purple Heart, which would be 
indicative of combat.  Moreover, his service personnel 
records indicate he served as a cook during service in 
Vietnam, which is not, and of itself, evidence of combat 
exposure.  No other evidence, aside from the veteran's own 
unsubstantiated contentions, has been submitted indicating 
the veteran was exposed to combat during military service in 
Vietnam.  Because the Board finds the veteran did not 
participate in combat, corroborative evidence must be 
presented of any claimed in-service stressors.  

In support of his claim, the veteran has offered only vague 
allegations of having experienced stressors in service in 
Vietnam.  He stated that he lived in constant fear of enemy 
attack while serving in Vietnam, and was anxious because his 
unit's base was near a morgue.  He also reported on VA 
examination in February 2004 that several friends of his were 
either killed or wounded in Vietnam, but he did not actually 
witness these injuries take place.  Finally, on leaving 
Vietnam via aircraft, he was afraid the plane would be shot 
down; however, he does not allege that the aircraft in which 
he was a passenger took any actual enemy fire.  

The fourth edition of the Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) defines a stressor as an event 
in which "the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others."  In the present case, 
the veteran has made only vague assertions of having feared 
for his life during service in Vietnam; however, he has not 
alleged sufficient detail to verify that he in fact 
experienced combat exposure or was otherwise confronted with 
actual or threatened injury or death to himself or others.  
In the absence of any verified or verifiable stressors, the 
veteran's claim for service connection for post traumatic 
stress disorder must be denied.  While his July 2003 
treatment records from the Rankin Medical Center indicate the 
veteran has "post traumatic stress disorder, and the major 
stressor appears to be his Vietnam experience," these 
records are based solely on the veteran's self-reported 
history, and do not serve as independent verification of his 
claimed in-service stressors.  

The veteran has himself suggested he has post traumatic 
stress disorder as a result of an in-service stressor event; 
however, as a layperson, his statements regarding medical 
etiology, causation, and diagnosis are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Overall, the preponderance of the evidence is against a grant 
of service connection for post traumatic stress disorder, as 
the veteran has not alleged any verifiable in-service 
stressor events.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

V. Disability rating - Diabetes mellitus

The veteran seeks a higher initial rating for his service-
connected diabetes mellitus, with erectile dysfunction.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  However, when the assignment of initial ratings 
is under consideration, the level of disability in all 
periods since the effective date of the grant of service 
connection must be taken into account.  Fenderson v. West, 12 
Vet. App. 119 (1998).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2004).  

The veteran's diabetes mellitus is rated under Diagnostic 
Code 7913, for diabetes mellitus.  Under this Code, a 20 
percent rating is assigned when the veteran's diabetes 
requires insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is warranted where the disorder requires insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted when the disorder requires insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent 
evaluation requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2004).  

As is noted above, the next higher evaluation of 40 percent 
requires insulin, restricted diet, and regulation of 
activities.  However, while the veteran's diet and activities 
are restricted, he does not require insulin on a regular 
basis.  On his initial VA examination in February 2002, he 
was noted to control his diabetes with an oral hypoglycemic 
agent.  When he was hospitalized at a VA medical center in 
July 2002 for cellulitis, he was given insulin; however, he 
did not begin using insulin on a regular basis following that 
hospitalization.  When he was next hospitalized by VA for 
psychiatric care in April 2003, his diabetes was noted to be 
non-insulin-dependent.  Subsequent private and VA medical 
records also indicate the veteran does not require insulin 
for his diabetes.  In the absence of any evidence that the 
veteran requires regular insulin use to control his diabetes 
mellitus, a 40 percent rating under Diagnostic Code 7913 is 
not warranted.  

The veteran also contends that a separate compensable rating 
is warranted for erectile dysfunction resulting from his 
diabetes.  As was noted above, he was granted service 
connection for diabetes with erectile dysfunction.  
Additionally, VA may award separate disability ratings for 
impairment which is not duplicative or overlapping with the 
symptomatology of any other disability.  See Esteban v. 
Brown, 6 Vet. App. 296 (1994).  However, such a separate 
rating is not warranted in the present case.  The veteran has 
already been awarded special monthly compensation under 
38 C.F.R. § 3.350 for loss of use of a creative organ, and he 
has not otherwise demonstrated sufficient genitourinary 
impairment so as to warrant an additional compensable rating.  
He does not have deformity of the penis or loss or atrophy of 
the testes, as would warrant a compensable rating under the 
criteria for genitourinary disabilities.  See 38 C.F.R. 
§ 4.115b, Diagnostic Codes 7520-24 (2004).  Inasmuch as the 
veteran's 20 percent evaluation reflects the highest degree 
of impairment shown since the date of the grant of service 
connection for this disability, there is no basis for a 
staged rating in the present case.  See Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's diabetes mellitus with erectile 
dysfunction has itself required no extended periods of 
hospitalization since the initiation of this appeal, and is 
not shown by the evidence to present marked interference with 
employment in and of itself.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 20 percent for the veteran's 
diabetes mellitus.  Likewise, the medical evidence of record 
does not support the award of a separate schedular rating for 
erectile dysfunction.  As a preponderance of the evidence is 
against the award of an higher rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for hypertension, claimed 
as secondary to diabetes mellitus, is denied.  

Entitlement to service connection for pseudofolliculitis 
barbae is denied.  

New and material evidence having been received, the veteran's 
claim for service connection for post traumatic stress 
disorder is reopened.  Entitlement to service connection for 
post traumatic stress disorder is denied.  

Entitlement to an initial rating in excess of 20 percent for 
the veteran's diabetes mellitus with erectile dysfunction is 
denied.  



	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


